Exhibit 10.5
AMENDMENT NO. 1 TO AMENDED AND RESTATED
EMPLOYMENT AGREEMENT


This AMENDMENT NO. 1 TO AMENDED AND RESTATED EMPLOYMENT AGREEMENT (the
“Amendment”) is made and entered into as of April 21, 2010 by and between
Astoria Financial Corporation, a business corporation organized and operating
under the laws of the State of Delaware and having an office at One Astoria
Federal Plaza, Lake Success, New York 11042-1085 (the “Company”), and Gerard C.
Keegan, an individual residing at 89 Eleventh Street, Garden City, New York
11530 (the “Executive”).


Witnesseth:


Whereas, the Executive and the Company are parties to an Employment Agreement
entered into on March 29, 1997 (the “Initial Effective Date”), amended and
restated on January 1, 2000, further amended as of August 15, 2007 and amended
and restated again as of January 1, 2009 (such agreement, as amended and
restated through January 1, 2009, the “Prior Agreement”); and


Whereas, the Executive and the Company wish to further amend and modify the
Prior Agreement pursuant to Section 25 thereof;


Now, Therefore, in consideration of the premises and the mutual covenants and
conditions hereinafter set forth, the Company and the Executive hereby agree as
follows:


1.
Section 2(b) of the Prior Agreement shall be amended to read in its entirety as
follows:



(b)           Beginning on the Initial Effective Date, the Employment Period
shall automatically be extended for one (1) additional day each day until the
Executive attains the age of seventy-two (72), unless either the Company or the
Executive elects not to extend the Agreement further by giving written notice to
the other party, in which case the Employment Period shall end on the day before
the third anniversary of the date on which such written notice is given.  When
the Executive attains the age of seventy-two (72), the daily extensions will
cease automatically without notice or other action, the Employment Period shall
be for a fixed term of three years, thereafter, and this Agreement will expire
when the Executive attains the age of seventy-five (75).  For all purposes of
this Agreement, the term “Remaining Unexpired Employment Period” as of any date
shall mean the period beginning on such date and ending on:


(i)           if extensions have ceased in accordance with this Section 2(b),
the day before the third anniversary of the date on which extensions were
discontinued; and


(ii)           in all other cases, the day before the third anniversary of the
date as of which the Remaining Unexpired Employment Period is being determined.



--------------------------------------------------------------------------------




Upon termination of the Executive's employment with the Company for any reason
whatsoever, any daily extensions provided pursuant to this Section 2(b), if not
previously discontinued, shall automatically cease.


2.
Section 6(b) of the Prior Agreement shall be amended to read in its entirety as
follows:



(b)           To the maximum extent permitted under applicable law, during the
Employment Period and for the maximum period allowed under applicable law
thereafter, the Company shall indemnify the Executive against, and hold him or
her harmless from, any costs, liabilities, losses and exposures for acts or
omissions in connection with service as an officer or director of the Company or
service in other capacities at the request of the Company, to the fullest extent
and on the most favorable terms and conditions that similar indemnification is
offered to any director or officer of the Company or any subsidiary or affiliate
thereof.  No provision in this Agreement nor any termination or expiration of
this Agreement is intended to authorize the elimination or impairment of any
right to indemnification or to advancement of expenses arising under a provision
of the certificate of incorporation or a bylaw of the Company by amendment to
such a provision after the occurrence of an act or omission that is the subject
of an action, suit or proceeding for which indemnification is sought.


3.
Subparagraph (V) of the provision for determination of the “SEVLS” component of
the DB Severance Payment under section 9(b)(v) of the Prior Agreement shall be
amended to read in its entirety as follows:



(V)           for purpose of calculating the Executive’s monthly or annual
benefit under the defined benefit plans, the following sums shall be added to
the Executive’s compensation recognized under such plans for the most recent
year recognized:


(1)           payments made pursuant to Section 9(b)(i) that constitute base
salary;


(2)           the Salary Severance Payment;


(3)           the Option Surrender Payment; and


(4)           the RRP Surrender Payment.
 
4.
Section 9(b)(vii) of the Prior Agreement shall be amended by deleting the
variable “AP” from the equation therein, deleting the definition of “AP” therein
and amending the definition of “TIO” therein to read in its entirety as follows:

 
Page 2 of 5

--------------------------------------------------------------------------------


 
“TIO” is the target incentive opportunity (expressed as a percentage of base
salary) established by the Compensation Committee of the Board for the Executive
pursuant to the Astoria Financial Corporation Executive Officer Annual Incentive
Plan in effect at the time immediately prior to the Executive’s termination of
employment with the Company; provided, however, that in the event of the
Executive’s voluntary resignation pursuant to Section 9(a)(i) above following
written notice of a reduction in the Executive’s target incentive opportunity
that results in or contributes to a material adverse effect on the aggregate
value of the Executive’s total compensation package, that is the basis for such
resignation under Section 9(a)(i)(D) above, “TIO” is the target incentive
opportunity in effect at the time immediately prior to the reduction that is the
subject of such written notice; and


5.
Section 26 of the Prior Agreement shall be amended to read in its entirety as
follows:



Section 26.       Guarantee.


The Company hereby agrees to guarantee the payment by the Association of any
benefits and compensation to which the Executive is or may be entitled to under
the terms and conditions of the Amended and Restated Employment Agreement dated
as of the 1st day of January, 2009 between the Association and the Executive, as
amended by Amendment No. 1.


6.
The Prior Agreement shall be amended to remove Section 33 therefrom.



7.
Each reference to the “Remaining Unexpired Employment Period” in the Prior
Agreement under Section 9(b) shall be amended to provide that the Remaining
Unexpired Employment Period is expressed as a number of years and fractions of
years.



8.
Each reference to “Thacher Proffitt & Wood LLP” in the Prior Agreement, whether
with or without the LLP designation, will be replaced by a reference to
“Sonnenschein Nath & Rosenthal LLP”.



9.
Except as specifically provided herein, the provisions of the Prior Agreement
shall continue in full force and effect.

 
Page 3 of 5

--------------------------------------------------------------------------------


 
In Witness Whereof, the Company has caused this Amendment to be executed and the
Executive has hereunto set his or her hand, all as of the day and year first
above written.


ATTEST:
 
Astoria Financial Corporation
     
/S/ Thomas V. Lavery
 
By:
/S/ Monte N. Redman
Name:  Thomas E. Lavery
 
Name:  Monte N. Redman
   
Title:    President and Chief Operating
   
             Officer
     
[Seal]
 
/S/ Gerard C. Keegan
   
Gerard C. Keegan

 
Page 4 of 5

--------------------------------------------------------------------------------


 
STATE OF NEW YORK
)
   
)
ss.:
COUNTY OF NASSAU
)
 



On this 21st day of April, 2010 before me, the undersigned, personally appeared
Gerard C. Keegan, personally known to me or proved to me on the basis of
satisfactory evidence to be the individual(s) whose name(s) is (are) subscribed
to the within instrument and acknowledged to me that he/she/they executed the
same in his/her/their capacity(ies), and that by his/her/their signature(s) on
the instrument, the individual(s), or the person upon behalf of which the
individual(s) acted, executed the instrument.


/S/ Marygrace Farruggia
 

Name: Marygrace Farruggia
Notary Public, State of New York
No. 4998931
Qualified in Suffolk County
Commission Expires: July 13, 2010


STATE OF NEW YORK
)
   
)
ss.:
COUNTY OF NASSAU
)
 



On this 21st day of April, 2010 before me, the undersigned, personally appeared
Monte N. Redman, personally known to me or proved to me on the basis of
satisfactory evidence to be the individual(s) whose name(s) is (are) subscribed
to the within instrument and acknowledged to me that he/she/they executed the
same in his/her/their capacity(ies), and that by his/her/their signature(s) on
the instrument, the individual(s), or the person upon behalf of which the
individual(s) acted, executed the instrument.


/S/ Marygrace Farruggia
 

Name: Marygrace Farruggia
Notary Public, State of New York
No. 4998931
Qualified in Suffolk County
Commission Expires: July 13, 2010
 
Page 5 of 5

--------------------------------------------------------------------------------


 